Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-4, 9, 12, 15-19, 21, 26-30 and 32-33 are all the claims.
2.	The preliminary amendment to the specification of 2/18/2020 has been entered.

Election/Restrictions
3.	Applicant’s election without traverse of Group I (Claims 1-4, 9, 12, 18, 27, and 32-33) in the reply filed on 10/29/2021 is acknowledged.
	Claims 15-17 and 26 are joined for examination.
4.	Claims 19, 21 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.
5.	Applicant’s election of species without traverse of:

    PNG
    media_image1.png
    220
    817
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    632
    818
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    73
    487
    media_image3.png
    Greyscale
in the reply filed on 10/29/2021 is acknowledged.
	The non-elected species designated “species 1, 2 , 3 and 4” are joined for examination.
without traverse in the reply filed on 10/29/2021.
7.	Claims 1-4, 9, 12, 15-18, 26-27 and 32-33 are all the claims under examination.

Information Disclosure Statement
8.	The IDS’ of 5/13/2020 and 7/20/2020 have been considered and entered. The initialed and dated 1449 forms are attached.

Specification
9.	The disclosure is objected to because of the following informalities:
a)   The use of the term, e.g., Biacore, Octet, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 4, 9, 12, 15-18, 26-27 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) 1, 4, 9, 12, 15-18, 26-27 and 32-33 are indefinite for omitting to describe the structural relations between the VCDR1-3 and LCDR1-3 to the extent the claims read on a polypeptide comprising only the sequences comprising the CDR absent any frameworks or separation aspect between the recited strings of SEQ ID NOS: for elements (a)-(k) of Claim 1. For example, the non-rejected claims are at least defined as having heavy chain variable regions and light chain variable regions to which the elements correspond, respectively. Amending Claim 1 to include description of the de minimus structure of a VH or VL region comprising the CDR sequences could overcome this rejection.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from Claim 1 that recites the specific CDR sequences corresponding the antibodies for each of elements (a)-(k).  Claim 2 is broadening rather than narrowing in that the polypeptide sequences have at least 95% identity and which amino acid variation may occur within any one or more CDRs. Here, there is no limitation that the variation occurs in the frameworks versus the CDRs of Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 4 is drawn to a generic antibody having the ability to specifically bind to any one the sequences of SEQ ID NOS: 158, 180, 192, 193 and 194. Even assuming arguendo the antibody is an anti-LAG3 antibody of the instant invention, corresponding to generic Claim 1, then the scope of the epitope binding specificity for what is demonstrated for the clones of the invention based on the epitope mapping shown in Example 6 for Tables 6-10 in the specification exceeds what Applicants are in possession of at the time of filing. See Table 6 and 9 for the clone binding to the peptide of SEQ ID NO:158. See Table 8 and 9 for the clone binding to the peptide of SEQ ID NO:180.
The epitopes for each of SEQ ID NOS: 192, 193 and 194 are not shown anywhere in the drawings, specification nor the tables as being specific targets for the antibody clones of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(b) as being anticipated by Thudium et al (US 20110150892; filed August 11, 2009).
	Claim 4 is interpreted as the genus of antibodies having specific binding specificity for the sequence of SEQ ID NOS: 158, 180, 192, 193 and 194.
	Thudium teaches an anti-LAG3 antibody clone 25E3 having binding specificity for the peptide comprising residues "GPPAAAPGHPLA" of instant SEQ ID NO 158 and the peptide comprising residues "AAPGHPLAPG" of instant SEQ ID NO: 180 as shown in the excerpt. 
Thudium teaches an anti-LAG3 antibody clone 25E3 having binding specificity for the peptide comprising residues " SGPPAAAPGHPLA" of instant SEQ ID NO 192 as shown in the excerpt. 
Thudium teaches an anti-LAG3 antibody clone 25F7 having binding specificity for the peptide comprising residues "PAAPSSWGPRP" of instant SEQ ID NO 193 as shown in the excerpt. 
Thudium teaches an anti-LAG3 antibody clone 25E3, 25F7 and 8B7 having binding specificity for the peptide comprising residues " APGPHPAAPSSW" of instant SEQ ID NO 194 as shown in the excerpt. 

    PNG
    media_image4.png
    912
    844
    media_image4.png
    Greyscale

Conclusion
14.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643